

115 S547 IS: Senior Financial Empowerment Act of 2017
U.S. Senate
2017-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 547IN THE SENATE OF THE UNITED STATESMarch 7, 2017Mrs. Gillibrand (for herself and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo prevent mail, telemarketing, and Internet fraud targeting seniors in the United States, to
			 promote efforts to increase public awareness of the enormous impact that
			 mail, telemarketing, and Internet fraud have on seniors, to educate the
			 public, seniors, their families, and their caregivers about how to
			 identify and combat fraudulent activity, and for other purposes.
	
 1.Short titleThis Act may be cited as the Senior Financial Empowerment Act of 2017.
 2.FindingsCongress makes the following findings: (1)The proportion of the population of the United States that is 60 years of age or older will drastically increase in the next 30 years as more than 76,000,000 baby boomers approach retirement and old age.
 (2)Each year, anywhere between 500,000 and 5,000,000 seniors in the United States are abused, neglected, or exploited.
 (3)Senior abuse, neglect, and exploitation have no boundaries and cross all racial, social class, gender, and geographic lines.
 (4)Millions of individuals in the United States are victims of financial exploitation, including mail, telemarketing, and Internet fraud, each year and many of the individuals who fall prey to these crimes are seniors.
 (5)It is difficult to estimate the prevalence of fraud targeting seniors because cases are severely underreported and national statistics on senior fraud do not exist.
 (6)The Federal Bureau of Investigation notes that a senior may be less likely to report fraud because the senior—
 (A)does not know to whom to report the fraud; (B)is ashamed to have been a victim of fraud;
 (C)does not know that the senior has been a victim of fraud; or
 (D)in some cases, is concerned that relatives may come to the conclusion that the senior no longer has the mental capacity to take care of the financial affairs of the senior.
 (7)According to a 2011 report by the MetLife Mature Market Institute, the annual financial loss by victims of senior financial abuse is estimated to be at least $2,900,000,000.
 (8)As victims of senior financial abuse, many seniors have been robbed of their hard-earned life savings, and even their homes, and can suffer severe emotional and health-related consequences.
 (9)Perpetrators of fraud targeting seniors often operate outside the United States, reaching their victims through the mail, telephone lines, and the Internet.
 (10)The Deceptive Mail Prevention and Enforcement Act (Public Law 106–168; 113 Stat. 1806) increased the power of the United States Postal Service to protect consumers against persons who use deceptive mailings, such as those featuring games of chance, sweepstakes, skill contests, and facsimile checks.
 (11)During fiscal year 2007, analysts prepared more than 27,000 letters and informative postcards in response to mail fraud complaints. During that same fiscal year, postal inspectors investigated 2,909 mail fraud cases in the United States and arrested 1,236 mail fraud suspects, of whom 1,118 were convicted. Postal inspectors also reported 162 telemarketing fraud investigations with 83 arrests and 61 convictions resulting from the investigations.
 (12)In 2000, the Special Committee on Aging of the Senate reported that, each year, consumers lose approximately $40,000,000,000 to telemarketing fraud and estimated that approximately 10 percent of the 14,000 telemarketing firms in the United States were fraudulent.
 (13)Some researchers estimate that only one in 10,000 fraud victims reports the crime to the authorities.
 (14)A 2003 report by AARP, Inc., found that the crime of telemarketing fraud is grossly underreported among senior victims, but that individuals who are properly counseled by trained peer volunteers are less likely to fall victim to fraudulent practices.
 (15)The Federal Bureau of Investigation reports that the threat of fraud to seniors is growing and changing. Many younger baby boomers have considerable computer skills and criminals are modifying their targeting techniques by using not only traditional telephone calls and mass mailings, but also online scams like phishing and e-mail spam­ming.
 (16)The Internet Crime Complaint Center is a partnership between the National White Collar Crime Center and the Federal Bureau of Investigation that serves as a vehicle to receive, develop, and refer criminal complaints regarding cybercrime. The Internet Crime Complaint Center processed more than 219,553 complaints of Internet crime in 2007 and, from these submissions, the center referred 90,008 complaints of Internet crime, representing a total dollar loss of $239,090,000, to Federal, State, and local law enforcement agencies in the United States for further consideration.
 (17)Consumer awareness is the best protection from fraud.
 3.DefinitionsIn this Act: (1)CommissionThe term Commission means the Federal Trade Commission.
 (2)Senior citizenThe term senior citizen means an individual who is not younger than 65 years of age. 4.Information and consumer education on mail, telemarketing, and Internet fraud targeting senior citizens (a)Centralized service (1)Dissemination of informationThe Commission, after consultation with the Attorney General, the Secretary of Health and Human Services, the Postmaster General, the Chief Postal Inspector for the United States Postal Inspection Service, and the Internet Crime Complaint Center, shall—
 (A)disseminate to senior citizens and the families and caregivers of the senior citizens information—
 (i)regarding mail, telemarketing, and Internet fraud that targets senior citizens, including descriptions of the most common fraud schemes; and
 (ii)which shall be— (I)disseminated in a way that is easily accessible and user-friendly to senior citizens; and
 (II)proactive so as to teach senior citizens about scam and fraud prevention through safe and smart financial practices; and
 (B)with respect to the information described in subparagraph (A)(ii)(II)— (i)update the information regularly to keep pace with the changing nature of criminal activity; and
 (ii)include— (I)instructions on how to refer a complaint to the appropriate law enforcement agency; and
 (II)a national toll-free telephone number, to be established by the Commission, which shall— (aa)have a live individual, rather than an automated service, available to answer calls from senior citizens who are calling—
 (AA)to seek advice on where and how to report instances of fraud; or (BB)to ask questions about issues relating to scams or fraud of senior citizens; and
 (bb)be similar to the Fraud Hotline established by the Special Committee on Aging of the Senate. (2)Sharing of informationThe Commission shall—
 (A)maintain an Internet website that serves as a source of information for senior citizens and the families and caregivers of senior citizens regarding the types of fraud described in paragraph (1)(A)(i);
 (B)work with State enforcement agencies to create a national database that tracks instances of fraud committed against senior citizens; and
 (C)in response to a specific request about a particular person, provide publically available information on any record of a civil or criminal law enforcement action taken against the person for fraud that targeted senior citizens.
 (b)ImplementationNot later than 1 year after the date of the enactment of this Act, the Commission shall establish and implement procedures to carry out the requirements of this section.
			5.Education to certain entities regarding financial exploitation of senior citizens
 (a)In generalThe Commission shall, in consultation with the appropriate Federal financial institutions (as defined in section 8(e)(7)(D) of the Federal Deposit Insurance Act (12 U.S.C. 1818(e)(7)(D))), regulatory agencies, State agencies, and local agencies, convene and provide education to the entities described in subsection (b) regarding the legal obligations of those entities and industry best practices for those entities with respect to financial exploitation and neglect of senior citizens.
 (b)Covered entitiesAn entity described in this subsection is— (1)a depository institution (as defined in section 3(c) of the Federal Deposit Insurance Act (12 U.S.C. 1813(c)));
 (2)a credit office; (3)a remittance transfer provider (as defined in section 920(g) of the Electronic Fund Transfer Act (15 U.S.C. 1693o–1(g)));
 (4)a person who distributes general-use prepaid cards (as defined in section 915(a)(2) of the Electronic Fund Transfer Act (15 U.S.C. 1693l–1(a)(2))); and
 (5)any individual who— (A)is employed by a financial institution;
 (B)has access to the financial records of senior citizens; and (C)may be able to identify instances of elder financial abuse because of discrepancies in those financial records.
 (c)Required trainingA State agency may not receive Federal funds under this Act unless the agency ensures that the entities described in subsection (b) in that State receive appropriate training that improves—
 (1)the ability of the entities to recognize evidence of financial exploitation and neglect of senior citizens; and
 (2)the understanding of the entities of the reporting requirements in that State with respect to financial exploitation and neglect of senior citizens.
 (d)ImplementationNot later than 1 year after the date of the enactment of this Act, the Commission shall establish and implement procedures to carry out the requirements of this section.
			6.Grant program to prevent mail, telemarketing, and Internet fraud and for scientific research on
			 senior citizens’ increased vulnerability to scams
			(a)Grant program
 (1)AuthorizationThe Attorney General may award grants, on a competitive basis, to eligible entities to carry out fraud prevention activities designed to protect senior citizens.
 (2)Eligible entitiesFor purposes of the grant program, an eligible entity is any State attorney general, State or local law enforcement agency, senior center, or other State or local nonprofit organization that provides assistance to senior citizens.
 (3)PriorityIn awarding grants under this subsection, the Attorney General shall give priority to an eligible entity that has established a public-private partnership with a computer or software company that is focused on developing tools to enhance Internet scam prevention.
 (4)Authorization of appropriationsThere are authorized to be appropriated to the Attorney General to carry out this subsection $5,000,000 for each of fiscal years 2018 through 2022.
				(b)Research
 (1)In generalThe Director of the National Institutes of Health shall conduct scientific research related to the increased vulnerability of senior citizens to scams and fraud due to age-related health and neurological conditions.
 (2)Availability of fundsNo additional amounts are authorized to be appropriated to carry out this subsection. Amounts to carry out this subsection shall be derived from amounts not specifically appropriated to carry out this subsection.
 7.Sense of Congress on National Senior Fraud Awareness WeekIt is the sense of Congress that— (1)there is a need to increase awareness of fraud targeting senior citizens;
 (2)a week in March of each year should be designated as National Senior Fraud Awareness Week to coincide with the end of winter, which— (A)is commonly a period of increased isolation; and
 (B)precedes tax season; (3)the people of the United States should observe National Senior Fraud Awareness Week with relevant educational activities; and
 (4)the President should issue a proclamation supporting increased awareness of senior fraud.